                        Case
                         Case1:19-cv-00194-AT
                               1:19-cv-00194 Document
                                              Document2 4Filed
                                                           Filed
                                                               01/08/19
                                                                 01/09/19Page
                                                                          Page11
                                                                               ofof
                                                                                  22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District
                                                   __________  DistrictofofNew York
                                                                            __________

                       DEENA PLOTKA                                   )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                         Civil Action No. 19-CV-194
                                                                      )
   CENTRAL SYNAGOGUE – BETH EMETH a/k/a                               )
           CENTRAL SYNAGOGUE                                          )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CENTRAL SYNAGOGUE – BETH EMETH a/k/a CENTRAL SYNAGOGUE
                                           123 East 55th Street
                                           New York, New York 10022




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Trivella & Forte, LLP
                                           1311 Mamaroneck Avenue, Suite 170
                                           White Plains, New York 10605
                                           Attn: Jonathan M. Bardavid



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             01/09/2019                                                                     /s/ P. Canales
                                                                                         Signature of Clerk or Deputy Clerk
                         Case
                          Case1:19-cv-00194-AT
                                1:19-cv-00194 Document
                                               Document2 4Filed
                                                            Filed
                                                                01/08/19
                                                                  01/09/19Page
                                                                           Page22
                                                                                ofof
                                                                                   22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-194

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
